Citation Nr: 9935238	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-07 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an earlier effective date for a grant of a 
compensable evaluation for service-connected tinnitus, prior 
to April 21, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from January 1971 to 
February 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted the veteran 
a 10 percent evaluation for his service-connected tinnitus, 
effective from April 21, 1996.


FINDINGS OF FACT

1.  In a July 1973 RO decision, the veteran was granted 
service connection and a noncompensable evaluation for 
bilateral hearing loss and tinnitus, effective from May 1973; 
the appellant did not appeal the decision within one year of 
the notification thereof.

2.  On March 18, 1976, Part 4 of 38 C.F.R. was amended to 
allow a 10 percent rating for tinnitus under Diagnostic Code 
6260.

3.  On April 21, 1997, the veteran reopened his claim and 
requested an increased (compensable) evaluation for tinnitus.

4.  In a February 1998 rating decision, the RO granted the 
veteran a 10 percent evaluation for his service-connected 
tinnitus under the applicable rating schedule contained in 38 
C.F.R. § 4.87(a), Diagnostic Code 6260, effective from April 
21, 1996, pursuant to 38 C.F.R. § 3.114.  This allowance was 
the result of liberalizing legislation that became effective 
on March 18, 1976.





CONCLUSION OF LAW

An effective date earlier than April 21, 1996, for the grant 
of a 10 percent evaluation for service-connected tinnitus is 
not warranted.  38 U.S.C.A. § 5110 (1991 & Supp. 1999); 38 
C.F.R. §§ 3.114, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran filed a claim for service connection for hearing 
loss and tinnitus in May 1973.  A VA examination conducted in 
July 1973 shows complaints of persistent ringing in both 
ears, reportedly since 1971.  In a July 1973 RO decision, he 
was granted service connection and a noncompensable 
evaluation for tinnitus aurium, effective from the date of 
his claim.  At the time of the decision, the applicable 
rating schedule for evaluating this disability was contained 
in 38 C.F.R. §  4.84(b), Diagnostic Code 6260 (1973), which 
did not provide for any higher than a noncompensable 
evaluation for tinnitus. 

On March 18, 1976, 38 C.F.R. § 4.84(b), Diagnostic Code 6260, 
was amended to permit assignment of a 10 percent evaluation 
(and no higher) for tinnitus where such tinnitus was 
persistent and the result of head injury, concussion or 
acoustic trauma.  Subsequently, the rating schedule was 
redesignated as 38 C.F.R. § 4.87(a) in November 1987, with no 
substantive change to Diagnostic Code 6260 for rating 
tinnitus.  

In May 1990, the RO received correspondence from the veteran 
which contained the following request: 

"I request that my VA claims file be located and 
transferred to my representative, the Disabled 
American veterans, at the following location: DAV, 
VAO, Syracuse, NY, Rm. 145, Federal Building, 100 
S. Clinton St., Syracuse, NY 13260, temporarily 
for DAV review on my behalf."

The above correspondence was signed by the veteran and bore 
his mailing address, Social Security number, and VA claims 
number; it did not contain any other statement or contention, 
and did not address any specific issue or intent to file a 
claim of any kind.  A Request for and/or Notice of Transfer 
of Veterans Records (VA Form 70-7216a), dated in June 1990, 
shows that, pursuant to his request, the claims file was 
temporarily transferred to Syracuse, New York, in June 1990 
and thereafter returned to the RO that same month.  The 
reason for the transfer, as stated in the notice, was for 
"DAV Review."  

On April 21, 1997, the RO received a request from the veteran 
that his claims file be transferred to the DAV office in 
Syracuse, New York, with a notification that the request 
constituted an informal claim for compensation with regard to 
several issues, including tinnitus.  The informal claim was 
subsequently perfected with a formal claim for a compensable 
rating for tinnitus, filed with VA in July 1997.

The reports of VA medical examinations which were conducted 
in November 1997 and December 1997 show that the veteran's 
chief complaint was of a persistent ringing in his ears, left 
worse than right, aggravated by nervousness.

In a January 1998 rating decision, the veteran was granted a 
10 percent evaluation for his service-connected tinnitus, 
effective from April 21, 1996 (one year prior to the date of 
receipt of his claim for a compensable rating for tinnitus).

Recently, in May 1999, the applicable rating schedule was 
again redesignated as 38 C.F.R. § 4.87.  This change also 
included a substantive amendment to Diagnostic Code 6260 
which permitted that a 10 percent rating (and no higher) for 
recurrent tinnitus could be combined with an evaluation under 
Diagnostic Codes 6100 (for impaired hearing), 6200 (for 
chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination)), and 6204 (for peripheral 
vestibular disorders).

II.  Analysis

The veteran contends that his service-connected tinnitus met 
the schedular criteria for a 10 percent evaluation under the 
amendments made to Diagnostic Code 6260, and therefore he 
should be granted a 10 percent evaluation for tinnitus, to 
extend back to March 18, 1976, the date on which the rating 
code was amended to permit a compensable rating for this 
disability.  He also contends that, at the very least, the 
effective date for a 10 percent evaluation for tinnitus 
should be to May 1989, as he asserts that his claims file 
transfer request was made in May 1990 with the intent to file 
an increased (compensable) rating claim for this audiological 
disorder.  (The Board notes that the subsequent substantive 
changes made to the rating schedule in May 1999 do not have 
any relevance or bearing on the effective date issue on 
appeal.)

Generally, the effective date of an award of disability 
compensation which is based on an original or reopened claim 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a) (West 1991 & Supp. 1999); 38 
C.F.R. § 3.400 (1999).  Once an effective date is 
established, actual payment of benefits may not begin until 
the first day of the next calendar month.  38 U.S.C.A. § 5111 
(West 1991); 38 C.F.R. § 3.31 (1999).

However, section 5110(g) provides an exception to section 
5110(a), which may be paraphrased as follows: Where 
disability compensation is awarded pursuant to any 
congressional legislation or VA administrative issuance, the 
effective date of the award may be no earlier than the 
effective date of the legislation or administrative issuance.  
Moreover, no such award may be retroactive for more than one 
year from the date of application or the date of the 
administrative determination of entitlement, whichever is 
earlier.  38 U.S.C.A. § 5110(g) (West 1991 & Supp. 1999).  
Also, in Rhodan v. West, 12 Vet. App. 55 (1998), the Court 
held that the revised rating criteria may not be applied to a 
claim prior to the effective date of the new regulations.  

The Board concedes the fact that the veteran's service-
connected tinnitus was related to his service-connected 
hearing loss and was persistently symptomatic since the time 
of its onset during service.  Though these conditions met the 
requisite criteria for entitlement to a 10 percent evaluation 
under the liberalizing amendments to Diagnostic Code 6260 
which were promulgated on March 18, 1976, effective dates for 
awards made pursuant to liberalizing laws are governed by 38 
C.F.R. § 3.400(p) (1999) which, in turn, refers to 38 C.F.R. 
§ 3.114 (1999).  This is the  regulation which implements § 
5110(g), and it provides that if a claim is reviewed at the 
request of the claimant more than one year after the 
effective date of a change in law or VA issuance, benefits 
may be authorized for a period of one year prior to the date 
of receipt of such request.  See 38 C.F.R. § 3.114(a)(3) 
(1999).  

Applying these laws and regulations governing the effective 
date of the appellant's claim, the Board finds that prior to 
the March 18, 1976 amendments to Part 4 of 38 C.F.R., a 
compensable rating for tinnitus was not otherwise a benefit 
under the law.  Thus, in accordance with 38 C.F.R. § 
3.114(a)(3), a rating of 10 percent under Code 6260 for 
tinnitus may be authorized for a period of one year (and no 
more) prior to the date of receipt of the appellant's 
reopened claim for an increased (compensable) evaluation for 
service-connected tinnitus, which in this case was April 21, 
1997.  Such a result would be consistent with the 
interpretation of the aforementioned effective-date 
provisions which has been articulated by the United States 
Court of Appeals for Veteran's Claims.  See McCay v. Brown, 9 
Vet. App. 183 (1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

Accordingly, the Board concludes that since the appellant 
filed his claim to reopen on April 21, 1997, which is clearly 
more than one year after the date of the 1976 amendments to 
the rating schedule for tinnitus, the effective date for the 
grant of the 10 percent rating for this disability should be 
one year prior to receipt of that application, specifically 
April 21, 1996.  This, in fact, is the effective date 
assigned for the 10 percent rating for tinnitus by the RO, 
which is the correct application of the law and regulations 
to the facts of the case.  As the veteran's claim was 
received in late April, payment of his benefits would 
correctly commence in the next month, specifically on May 1, 
1996.  38 C.F.R. § 3.31 (1999).

The Board cannot concede that the veteran's May 1990 
correspondence to VA, in which he requested a transfer of his 
claims file from the RO to the Federal Building in Syracuse, 
New York, should be deemed as an informal claim for an 
increased (compensable) rating for tinnitus for effective 
date purposes.  As previously discussed, the content of the 
May 1990 correspondence deals only with a transfer request to 
facilitate review of the file by the veteran's 
representative, and does not contain any information which 
specifically or generally pertains to his service-connected 
tinnitus, or which identifies an intent to file a claim for 
an increased evaluation, such that it may be liberally 
construed as an informal claim for increased rating benefits.

The Board is bound by the law and the regulations of the 
Department under title 38 of the United States Code, and, as 
discussed above, the statute and regulation applicable to 
this case do not permit the Board to grant an effective date 
earlier than the date now assigned - April 21, 1996.  38 
U.S.C.A. § 7104(c) (West 1991).

Additionally, the Board observes that failure by VA to 
provide the appellant notice of the liberalizing change in 
the law in 1976 may not provide a basis for awarding 
retroactive benefits in a manner inconsistent with express 
statutory requirements, except insofar as a court of law may 
order such benefits pursuant to its general equitable 
authority or the Secretary of Veterans Affairs may award such 
benefits pursuant to his equitable-relief authority under 38 
U.S.C. § 503(a).  See VAOPGCPREC 17-95 (June 21, 1995).


ORDER

The claim for an effective date prior to April 21, 1996, for 
a grant of a 10 percent 

evaluation for service-connected tinnitus is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

